Citation Nr: 1230960	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  03-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD), in excess of 30 percent from December 3, 1992, and in excess of 50 percent from August 22, 1996.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to April 1964, and from February 1966 to November 1973.

This case was first before the Board of Veterans' Appeals (BVA or Board) in July 1998, more than 14 years ago (the VA apologizes for the delays in the adjudication of this case) it was remanded to the VA RO in Atlanta, Georgia, for additional development.  An October 2001 rating decision granted service connection for PTSD, assigning a 30 percent evaluation from December 3, 1992, and a 50 percent evaluation from August 22, 1996.  Jurisdiction of the case was subsequently transferred to the St. Petersburg, Florida RO.

In February 2006, the Veteran and his sister testified before the undersigned Veterans Law Judge at a Travel Board hearing held in St. Petersburg.  The hearing transcript is associated with the claims folder.

In November 2006, August 2008, and July 2010 the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The development directed in the July 2010 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 



FINDINGS OF FACT

1.  The medical evidence reflects that the Veteran is demonstrably unable to obtain or retain employment as a result of his PTSD.

2.  The issue of entitlement to a TDIU is moot by virtue of the grant of a total schedular rating for PTSD.


CONCLUSIONS OF LAW

1.  Criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 9411 (1992).

2.  The claim for a TDIU is dismissed.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
He was initially granted service connection for PTSD by an October 2001 rating decision and assigned a 30 percent rating from the date of his claim, and then a 50 percent rating as of 1996.  The Veteran has appealed the initial ratings that were assigned.

It is noted that during the course of the Veteran's appeal, the regulations governing the evaluation of PTSD were revised.  At the time the Veteran's claim was received, a noncompensable rating was assigned when neurotic symptoms may have somewhat adversely affected relationships with others, but did not cause impairment of working ability.  A 10 percent rating was assigned when there was emotional tension or other evidence of anxiety that had been productive of "mild" social and industrial impairment.  A 30 percent rating was assigned for "definite" social and industrial impairment.  A 50 percent rating was assigned for "considerable" impairment of social and industrial adaptability.  A 70 percent rating was assigned for severe impairment of social and industrial adaptability.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 (1992).
Of note the finding of only one of the criteria listed for a 100 percent rating in Diagnostic Code 9400 may be sufficient to support the assignment of that rating.  Johnson  v. Brown, 7 Vet. App. 95, 97 (1994).

During the pendency of the Veteran's appeal, a revised rating schedule for psychiatric disabilities became effective on November 7, 1996.  Amendments to regulations cannot be construed to have retroactive effect unless their language requires such a result.  See Kuzma v. Principi, 341 F.3d 1327, 1328 (2003) (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, there is no such language in the amendments to the regulations at issue in this case.  Consequently, the Board has considered whether an increased evaluation may be warranted under either the old or revised versions of the schedule for rating psychiatric disabilities; but recognizes that application of the newer regulations can be no earlier than the effective date of the change.

Under the current schedular criteria, in effect from November 7, 1996, a 10 percent rating is assigned when PTSD causes occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411 (2011).

A 30 percent evaluation is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In this case, as will be discussed below, the evidence of record shows that the Veteran has not been meaningfully or gainfully employed since filing his claim for service connection for PTSD.  Moreover, during the course of his appeal, he has repeatedly been found to be unemployable or "grossly impaired occupationally."  

As will be discussed, there is some evidence to the contrary, including the most recent VA examination, which suggests that the Veteran is not, in fact, precluded from employment based solely on his PTSD.  Additionally, the global assessment of functioning (GAF) scores that have been assigned (designations that are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995)) tend to range between 50-60, which is mostly suggestive of moderate symptoms.  

However, VA regulations provide that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Given this mandate, after consideration of the evidence of record in its entirety, the Board ultimately concludes that the Veteran is currently, and has for the duration of his appeal been, demonstrably unable to obtain or retain employment.

There is considerable evidence to support the conclusion that the Veteran is not employable.  As an initial point, it does not appear that he has been gainfully employed during the course of his appeal.  He may have "worked" periodically.  For example, in a May 2011 VA treatment record, it was noted that the Veteran had been involved in his small church; and in a January 2012 treatment record he was noted to be involved with preaching at his church.  

However, there is no indication that this work was ever substantive or gainful; and, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. §4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  Here, there is no suggestion that the Veteran's church activities constitute employment, or that he is even being paid for these activities.  Having reviewed the evidence of record, it appears quite unlikely that these activities could constitute anything more than marginal employment.

Nevertheless, while the Veteran has not worked during the course of his appeal, this fact alone does not require that he be found to be unemployable.  Rather, it must be shown that the Veteran's PTSD makes him demonstrably unable to obtain or retain employment.

However, in the Veteran's case, as will be described, there is significant evidence to support such a conclusion.

In December 1992, the Veteran filed a claim for PTSD.  In conjunction with the claim, his wife at the time stated that she had witnessed nightmares, shakes, abnormal sleeping and social habits, and a frightening combativeness, and she asserted that the Veteran had been unable to hold a job for any length of time as he was unable to cope with normal occupational stresses.  She added that the Veteran seldom visited friends, went shopping, or went on outings with the family.  

The Veteran was provided with a VA examination in December 1992 at which he reported having worked approximately 15 jobs since 1973.  His social judgment and insight were noted to be poor, but no specific opinion was provided as to the Veteran's employability.

In January 1993, the Veteran was seen by the psychology/trauma recovery program.  It was noted that he was employed as a psychiatric technician in a hospital and was the pastor of a small church (in an application for TDIU received in August 2008, he reported having been employed by Baptist Behavior Health Care from January 1991 until February 1992, meaning that he would have ceased employment prior to filing his claim for service connection for PTSD).  Psychometric testing suggested that the Veteran was overreporting symptoms, leading to an invalid profile.  The doctors did not believe that the Veteran met the full criteria for a PTSD diagnosis at that time.  Again, no opinion was provided as to the Veteran's employability.

Nevertheless, he was hospitalized for approximately a month from January to February 1993 for observation and evaluation.  During his hospitalization, the Veteran reported having been married four times, and stated that he worked at the local hospital as a nurse's aide.  The Veteran was noted to be somewhat angry, but did not show any outbursts of hostility.  He felt that he was unable to work on account of his anger and nervous condition; and the doctor found that the Veteran appeared to be at least moderately impaired from a social and industrial standpoint.

The Veteran was hospitalized again from March to April 1993, during which time he was diagnosed with PTSD.  It was noted that he was a minister at that time (although no actual description was provided as to what such a position entailed).  The Veteran reported a history of symptoms that included irritability, flashbacks, insomnia, and avoidance of crowds.  At discharge from the hospital, the doctor stated that the Veteran was competent for VA purposes, but found that he was not employable.

In April 1993, it was suggested that the Veteran might need retraining to be employable; but this possibility appears to have subsequently be ruled out.

The Veteran was seen by a clinical psychologist, J.L., in April 1993.  Dr. L. stated that the Veteran was hostile, belligerent and refused to cooperate with the evaluation process.  The doctor's impression was that the Veteran was very manipulative and used anger and intimidation to get his way.  The Veteran's prognosis for significant improvement over the next year was very guarded due to attitude and motivation problems.  He diagnosed the Veteran with malingering.  However, subsequent medical records have continued to suggest that the Veteran both has PTSD and is unemployable as a result of it.

The Veteran was hospitalized for three weeks from May to June 1993, reporting at admission that he was all messed up.  He stated that he had choked his wife during an episodic rage.  It was noted that the Veteran improved during admission, and at release his mood was stable and his PTSD symptoms had lessened.  The doctor opined that the Veteran's employability would be determined by his efforts.

In December 1993, the Veteran was evaluated for the purpose of determining eligibility for services by the Mississippi Disability Determination Service.  It was felt that the Veteran would not be able to perform routine repetitive tasks, interact with co-workers, receive supervision, or maintain concentration and attention on a sustained basis.  Based in part on this assessment, the Social Security Administration (SSA) found the Veteran to be unemployable in an April 1994 decision.

In May 1994, the Veteran testified at a hearing before the RO.  He stated that he was on his fourth marriage and estimated that he had worked approximately 26 jobs since separating from service, noting that he had been fired for attitude problems a number of times.  However, the majority of the hearing addressed the Veteran's reported stressors.

A VA examination was provided in June 1994.  The Veteran stated that he had last been employed in January 1992.  Following the examination, he was diagnosed with PTSD, but there was no opinion as to the impact of the PTSD on the Veteran's employability.

The Veteran was hospitalized again from July 1994 to August 1994 with PTSD.  It was noted that he was separated from his wife and unemployed.  He had a history of a suicide gesture through overdosing in 1993.  He was paranoid and overtly hostile at times.  At the time of release, the Veteran was non-psychotic with no delusions, his mood had stabilized and his affect was appropriate.  He was less irritable and was not considered to be a danger to himself or others.  However, the medical professional specifically found that the Veteran was not employable.

The Veteran was hospitalized again in August 1996 (for four days), after complaining about flashbacks and nightmares from Vietnam and of explosive behavior.  He was reportedly violent towards his wife earlier in the week and "tore up" the house.  On admission he was cooperative and depressed.  He did well during his hospitalization, with no explosive behavior, and was generally compliant with therapy.  The nightmares and flashbacks were decreased during the hospitalization.  He was appreciative, cheerful and bright at time of departure.  Nevertheless, the medical professional concluded that the Veteran was not employable at that time.  

In May 2001, the Veteran underwent a VA examination.  It was noted that he was last treated in the inpatient ward in 1996.  The Veteran reported experiencing 4-5 nightmares per week as well as flashbacks; he was explosive and had difficulty controlling his anger and frustration.  He had chronic insomnia.  He often felt people were chasing him and he had recurrent intrusive recollections and tended to avoid things which triggered these recollections.  He stated that he had seen several of his Vietnam friends die recently.  The examiner diagnosed him with PTSD and assigned a GAF of 50.  No opinion was expressed as to the Veteran's employability. 

Service connection was granted by an October 2001 rating decision which assigned a 30 percent rating from the date his claim was received in December 1992, and a 50 percent rating from the date of the Veteran's hospitalization in August 1996.  The Veteran filed a notice of disagreement, indicating that the Social Security Administration (SSA) had found him to be totally disabled since 1993, and asserting that he had been unemployable for a number of years.

In addition to the findings of unemployability, the Veteran has demonstrated several instances of extreme problems with anger management.  For example, in April 2003, the Veteran reported that his flashbacks, hyperarousal, irritability and anger had all increased.  He related that the previous day he had gotten into an argument with his daughter and went to get his gun with the intention of shooting his daughter, but his wife had intervened.  The wife reported that this was the second incident of increased anger she had witnessed since 2001.  The Veteran stated that he just wanted help and did not want to hurt anyone.  He was noted to have been non complaint with his medication.  It was observed that the Veteran had a history of chronic inability to function and a poor early support system.  He evidenced both PTSD and other psychiatric symptomatology.  The medical professional noted that the Veteran clearly had difficulty with anger, but was uncertain how much was attributable to the Veteran's PTSD as he Veteran did not appear to be either anxious or hyperaroused, and how much was a personality component or substance induced.  A GAF score of 40 was assigned.  

The Veteran was voluntarily admitted to the hospital (for four days) in April 2003.  He was noted to be irritable and was having difficulty sleeping.  He denied hallucinations, but experienced flashbacks and nightmares.  His insight and judgment were poor.  He GAF was noted to be 45/67.  It was 65/67 at discharge.  No opinion was voiced as to the Veteran's employability. 

In a May 2003 VA treatment record, the Veteran asserted that the Iraq conflict had caused his nightmares to increase to 3-4 times per week with flashbacks several times each week.  He denied any thoughts of homicidal ideation or suicidal ideation, but did acknowledge poor anger management, noting that he tried to shoot his daughter a month earlier after she pulled two butcher knives on him.  The Veteran then entered a mental health day treatment program, at which time he reported complaints of sleep problems, depression, nervousness, energy and relationship problems, and lack of anger control.  It was noted that the Veteran was remarried and was satisfied with that situation.  

The Veteran underwent a VA examination in November 2004 at which he reported avoiding people, places, and activities.  His only social activity was going to church.  The examiner estimated that the Veteran had moderate disturbance of both social and occupational functioning.  The examiner found that the Veteran did meet the criteria for PTSD and assigned a GAF of 60.

In February 2006, the Veteran testified at a hearing before the Board.  He asserted that the SSA had declared him to be unemployable in 1993 on account of his PTSD.  He stated that he did not have any friends.  He stated that he just went fishing and then would go to his mother's house.  He stated that he did not see his kids that often.  He indicated that he was on his sixth wife.  

In November 2007, the Veteran was again noted to be grossly impaired socially and occupationally secondary to emotional lability and sleep fragmentation, social isolation, startle response and inability to remember aspects of trauma. 

In February 2008, the Veteran stated he had been experiencing an increase in depression, poor coping, anger, nightmares, and flashbacks.  He stated that his wife was sleeping in a separate room on account of his restless sleep.  The medical professional stated that the Veteran had no future outlook for industrial improvement, noting that the Veteran had been in multiple inpatient and outpatient PTSD programs and groups and continued with severe chronic symptoms.  

Later in February 2008, a VA psychiatrist added that despite intensive pharmacotherapy and psychotherapy, the Veteran continued to suffer deeply from the trauma he experienced on active duty, noting that the Veteran had struggled with interpersonal relationships (having been married 6 times) and had been in five inpatient PTSD programs.  It was noted that the Veteran continued to experienced intrusive thoughts, emotional lability, anhedonia, sleep fragmentation with nightmares, dissociative flashbacks, and intense psychological and physiological distress.  He concurred that the Veteran was grossly impaired socially and occupationally with no future outlook for industrial improvement.

In August 2008, the Veteran wrote that his psychiatrist told him that he had reached maximum treatment for his PTSD, that his PTSD was severe, and that he could not be productive in the marketplace because of work-place related stress barriers.

In April 2009, it was noted in a VA treatment record that between the Veteran's lungs and his back pain, he was unemployable and not likely to improve.  There was no mention of the Veteran's PTSD.

In April 2009, a VA psychiatrist noted that because of irritability with anger, outbursts, mood variability, sad episodes, panic attacks, mood variability, etc, the Veteran's interpersonal skills were limited, his relationships had suffered, and he was unable to maintain stable employment.

As noted, the medical evidence of record from throughout the course of the Veteran's appeal has suggested that he is unemployable as a result of his PTSD.  The one main exception to these conclusions was provided by a VA examiner in May 2009.  In the examination report, the examiner noted that the Veteran had not been employed since 1992; but he found that upon questioning the Veteran was unable to specify what actual problems had prevented him from working, as the Veteran reportedly gave only vague accounts as to why he had not worked since 1992, referring to his anger management problems.  The examiner also noted that the Veteran acknowledged having participated in five fights prior to entering the military, which was above average for what most veterans had reported to the examiner.  The examiner stated that there was no clear evidence that the Veteran's PTSD prevented him from working, but acknowledged that his social functioning was clearly impacted by PTSD-related symptoms such as hypervigilance and detachment.  The examiner found that there was not total occupational and social impairment, but there was reduced reliability and productivity due to PTSD.  The Veteran reported having three friends.  The examiner diagnosed PTSD and assigned a GAF of 58.  

The examiner was asked to provide a longitudinal evaluation of the severity of the Veteran's service connected PTSD since December 1992.  The examiner reviewed the Veteran's claims file.  He stated that the Veteran continued to meet the criteria for PTSD, and noted that the Veteran's GAF scores since 1992 had predominantly ranged from 50-60 with some below and above.  The examiner stated that these scores were relatively consistent and were representative of moderate impairment.  Thus, he concluded that most of the evaluators had a similar impression of the severity of the Veteran's PTSD.  The examiner noted that there were outliers as high as 70 (and, although he failed to mention it, as low as 40), and noted that another medical professional had felt that the Veteran was malingering.  

The examiner noted that the Veteran had been hospitalized on several occasions, but observed that this was frequently because the Veteran sought admission.  This, he explained, was evidence that the Veteran perceived need for intensive treatment, but was not an objective indication of how the PTSD impacted his functioning.

With regard to determining why different medical professionals had reached different conclusions as to the Veteran's employability, the examiner stated that to give an opinion would require resorting to mere speculation.  However, the examiner stated that he felt it was less likely than not that the Veteran was unable to work due to his service connected PTSD, explaining that while the Veteran had not worked since 1992, he gave a confusing account of why this was so, and repeated questioning on this topic did not yield any clarification.  

Nevertheless, even following the Veteran's VA examination, medical professionals at VA have continued to assert that the Veteran is not employable secondary to PTSD (such as, for example, in a December 2010 VA treatment record). 

As noted, the one VA examiner who addressed the Veteran's employability felt that his PTSD did not render him unemployable.  Additionally, during the course of the appeal, one medical professional concluded that the Veteran was malingering and another felt that he was overreporting symptoms.  However, the fact remains that numerous other medical professionals throughout the course of the Veteran's claim have felt that he was in fact unemployable as a direct result of his PTSD.  The VA examiner was asked to address these findings, but found that he was unable to explain them without speculation.  However, the Board simply cannot ignore the numerous medical opinions which support the Veteran's contention that he is unemployable as a result of his PTSD.

The Board acknowledges that the GAF scores that were assigned, which generally ranged from 50-60, and have trended towards 60 more recently, suggest moderate symptoms.  Nevertheless, the fact remains that the medical professionals who assigned the GAF scores still concluded that the Veteran was rendered grossly impaired occupationally by his PTSD.  It is not the role of the Board to evaluate the methods of the medical professionals; and there is nothing in the claims file to undermine the credibility of the numerous medical professionals who have found the Veteran to be unemployable.  Moreover, the regulations in effect at the time the Veteran's claim was received do not specify that his symptoms be severe to warrant a total rating.  Rather, the regulations state that the symptoms of PTSD must render a veteran demonstrably unable to obtain or retain employment.  

In this case, the Veteran has not worked during the course of his appeal, and he has repeatedly found to be unemployable by competent medical professionals.  The VA examiner had an opportunity to explain any errors that had been made by the other medical professionals who had found the Veteran to be unemployable, but he failed to describe any faulty rationale or reliance on inaccurate evidence.  As such, while the examiner found that the Veteran was not unemployable as a result of his PTSD, his opinion must be weighed against the multiple other opinions which have found the Veteran to in fact be unemployable.  The Board has not found a reason to find the VA examiner's opinion more probative, and thus the evidence for and against the Veteran's claim is at most in relative equipoise.  As such, resolving reasonable doubt in the Veteran's behalf, the Board concludes that the Veteran's PTSD has in fact made him unable to obtain or retain employment.  Therefore, a total rating is granted for the Veteran's PTSD.

II.  TDIU

The Veteran has filed a claim for a TDIU, alleging that he is unemployable as a result of his service connected disabilities.

A TDIU may be assigned where the schedular rating is less than total when the disabled Veteran is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for PTSD (rated at 100 percent; as awarded in this decision); for prostate cancer (rated at 100 percent); for tinea cruris (rated as noncompensable); and for erectile dysfunction (rated as noncompensable).  As such, the Veteran currently receives separate total schedular ratings.

The Board notes that VA General Counsel had previously issued a precedent opinion holding that a claim for TDIU may not be considered when a schedular 100-percent rating is already in effect.  See VAOPGCPREC 6-99 (June 7, 1999).  That is, the issue was essentially moot.  However, the opinion was withdrawn in November 2009 after the Court determined that there was an exception to the opinion when it decided Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an 'additional' disability of 60 percent or more ('housebound' rate).  See 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

However, having reviewed Bradley, the Board concludes that the facts of that case are sufficiently differentiable from the facts of this case such that the holding in Bradley is inapplicable and the Veteran's TDIU claim is in fact moot.  Specifically, in the veteran in Bradley was in receipt of a 100 percent schedular rating for service connected disabilities other than his PTSD, which was rated at 70 percent.  As such, the Court concluded that the PTSD on its own could potentially result in a TDIU in and of itself.  Conversely, here, the Veteran is in receipt of 100 percent schedular ratings for PTSD and a separate 100 percent rating for prostate cancer.  His only other service connected disabilities are rated as noncompensable and there is simply no suggestion in the claims file that either erectile dysfunction or tinea cruris interferes in any way with the Veteran's employability.

Simply put, the Veteran does not have any service connected disabilities, which are evaluated as less than total, that have been suggested to cause any unemployability.  As such, Bradley is inapplicable, and the grant of a total schedular rating for PTSD renders the Veteran's TDIU claim moot.

As such, the claim for TDIU is dismissed.

III.  Duties to Notify and Assist 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
ORDER

A 100 percent schedular rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

The Veteran's claim for a TDIU is dismissed.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


